Citation Nr: 0411772	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  00-19 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada (the RO).

Procedural history

The veteran served on active duty from January 14, 1955, to 
February 4, 1955.  

In June 2000, the RO denied the veteran's claim of 
entitlement to service connection for a bipolar disorder.  He 
perfected his appeal of that denial by submission of a 
substantive appeal (VA Form 9) in August 2000.  In November 
2002, the Board sought additional development of the evidence 
by means of a memorandum.  In June 2003, the Board remanded 
this case in order to address due process concerns.

A personal hearing was held before the undersigned Acting 
Veterans Law Judge, by means of video teleconferencing, in 
September 2002.


FINDING OF FACT

A bipolar disorder was not manifested in service, nor is its 
presence subsequent to service shown to be related to 
service.


CONCLUSION OF LAW

A bipolar disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a bipolar disorder.  He claims, essentially, that this 
disability began during his period of active service in 1955, 
and precipitated his discharge from service.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans  Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

The Board observes that the veteran was notified by 
correspondence from the RO following the RO's June200 2000 
decision, by the August2000 statement of the case (SOC), and 
by the supplemental statements of the case (SSOC) dated in 
January 2002 and July 2003, of the pertinent law and 
regulations, of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, a letter sent to the veteran in November 
2003 specifically informed the veteran of the evidence he was 
required to provide and what evidence VA would attempt to 
obtain on his behalf.  The letter explained that VA would 
obtain government records and would make reasonable efforts 
to help him get other relevant evidence, such as private 
medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

The Board finds that this document properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and it 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  

The Board notes that the fact that the veteran's claim was 
reviewed by the RO in July 2003 (as reflected by the SSOC 
issued in that month), prior to the November 2003 
notification of the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in 38 U.S.C.A. 
§ 5103 shall be construed to prohibit the Secretary from 
making a decision on a claim before the expiration of the 
one-year period referred to in that subsection.  In this 
case, the letter sent to the veteran expressly advised him, 
with regard to the time limit for submitting new evidence, 
that he was to refer to 38 C.F.R. § 20.1304 (2003).  The 
Board finds that the veteran was notified properly of his 
statutory rights.



Duty to assist

The Board will discuss the statutory duty to assist below 
within the context of its analyses of the claims on appeal.

The Board additionally concludes that general due process 
concerns have been satisfied.  See 38 C.F.R. § 3.303 (2003).  
The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  He provided such testimony in September 
2002 by means of video teleconferencing.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  The Board notes that a VA 
examination was conducted in this case with regard to the 
veteran's claim of entitlement to service connection for a 
bipolar disorder.  See Charles v. Principi, 16 Vet. App. 370 
(2002).
In short, the Board finds that, with respect to this claim,  
reasonable efforts have been made to assist the veteran in 
obtaining evidence necessary to substantiate his claim, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating it.  VA and private 
treatment records have been obtained; there is no indication 
that there exists any evidence that has a bearing on this 
case that has not been associated with the claims file.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed in this decision finds that the development 
of these claims has been consistent with the provisions of 
the VCAA.  Under these circumstances, the Board can identify 
no further development that would avail the veteran or aid 
the Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Factual background

The report of a medical examination conducted pursuant to 
enlistment into the Naval Reserves, dated in January 1953, 
shows that no psychiatric impairment was noted.  Likewise, 
the report of a January 10, 1955, service entrance 
examination indicates that the veteran's psychiatric state 
was clinically evaluated as normal.  A report of aptitude 
board, also dated on January 10, 1955, notes that the veteran 
had a life-long history of enuresis, with a clinical 
psychologist's findings to include psychosomatic inventory, 
neurotic.  A January 25, 1955, medical record, and a January 
25, 1955, report of medical examination each note a finding 
of immaturity with symptomatic habit reaction, enuresis.  The 
veteran was deemed unsuitable for naval service.  

A report of VA hospitalization, dated in May 1966, notes that 
the veteran had multiple somatic complaints that were 
considered secondary to underlying chronic anxiety.  Private 
medical records dated in August 1977 show findings of acute 
depression and depressive reaction, while VA medical records 
dated in September 1977 cite the presence of depression.  A 
report of VA hospitalization dated from September 1977 to 
October 1977 shows diagnoses to include depressive reaction, 
while a January 1978 VA hospitalization summary shows 
diagnoses to include depression.  A January 1985 statement 
from a private physician indicates that the veteran was 
extremely nervous, had attempted suicide, and has had 
extensive psychiatric treatment for depression and anxiety.

VA hospital records dated in October 1990 show that the 
veteran was noted to have a "long history" of bipolar 
affective disorder.  A summary of private hospitalization, 
dated in August 1994, similarly notes a history of bipolar 
disorder.  VA medical records dated between 1999 and 2001 
show treatment for bipolar disorder.

The report of a VA mental disorders examination, conducted in 
April 2003, indicates an opinion by the examiner that the 
veteran did not have the beginning of any bipolar illness 
while he was in the military, nor was any bipolar illness 
worsened during service, nor is it related to any incident 
during the service.  The examiner also found that the 
veteran's depression started after the military; it did not 
start in the military nor was it aggravated by military 
service.  The examination report indicates diagnoses to 
include major depression (Axis I); and personality disorder, 
immature, with dependent features (Axis II).  The examination 
report also shows that the examiner reviewed the veteran's 
claims file and the medical records contained therein.

The claims file at that time included the transcript of the 
veteran's September 2002 personal hearing, indicating that he 
attributed the onset of his bipolar disorder to abuse he 
received during basic training.  He stated at that hearing 
that the first time he heard the diagnosis of bipolar 
disorder with reference to his disability was approximately 
four years prior to the hearing.

Analysis

As a preliminary matter, the Board notes that entitlement to 
service connection for a mental disorder, characterized as 
depression, was denied by the Lincoln, Nebraska, RO in August 
1979, a decision from which the veteran did not appeal; and 
that entitlement to service connection for an acquired 
psychiatric disorder was denied by the Board in March 1986.  
The specific question of entitlement to service connection 
for a bipolar disorder, however, has not been the subject of 
previous VA adjudication.

The Board also notes that applicable regulations provide for 
a one-year presumptive period for the manifestation of 
certain disorders subsequent to service; see 38 C.F.R. 
§ 3.309 (2003).  Such disorders include psychoses.  However, 
regardless of whether a bipolar disorder is or is not a 
psychosis (rather than a psychoneurosis), other regulations 
require that, for the presumption to apply, a veteran must 
have served for at least 90 days; see 38 C.F.R. § 3.307 
(2003).  In the instant case, the veteran served only from 
January 14, 1955, to February 4, 1955, which constitutes a 
period of only 22 days.  Accordingly, the presumption does 
not apply, and the question before the Board is whether a 
bipolar disorder was incurred in or aggravated by active 
service.

This question must be answered in the negative.  The Board is 
obligated under 38 U.S.C.A. § 7104(d) to analyze the 
credibility and probative value of all evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide reasons for its rejection of any material 
evidence favorable to the veteran.  See, e.g., Eddy v. Brown, 
9 Vet. App. 52 (1996); Meyer, 9 Vet. App. 425; Gabrielson v. 
Brown, 7 Vet. App. 36 (1994).  While the veteran has alleged 
that his bipolar disorder began during service, his service 
medical records do not show that a bipolar disorder was 
manifested during his brief period of active duty.  While 
these records demonstrate that he was diagnosed with 
immaturity with symptomatic habit reaction (namely, 
enuresis), the medical evidence does not indicate any 
findings or conclusions by medical professionals that the 
immaturity noted during service was symptomatic of, or a 
precursor of, a bipolar disorder.

Likewise, the post-service medical evidence, while reflecting 
that the veteran was accorded treatment for mental problems 
variously diagnosed, do not show that a bipolar disorder was 
identified until approximately October 1990, at which time a 
"long history" of bipolar affective disorder was noted.  
The medical evidence, however, does not demonstrate that this 
"long history" was of such duration as to have extended 
back to January 1955, more than 35 years previously.  

The Board recognizes that the veteran has testified that his 
bipolar disorder first began during his period of service.  
However, he has not demonstrated that he has the medical 
expertise that would render him competent to proffer such 
findings; his testimony to that effect, accordingly, is of no 
probative value and does not serve to counterbalance the 
overwhelming medical evidence that fails to indicate the 
manifestation of bipolar disorder until subsequent to his 
separation from service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).

In brief, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a bipolar disorder.  That claim, 
therefore, fails.




ORDER

Service connection for a bipolar disorder is denied.



	                        
____________________________________________
	Mark J. Swiatek
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



